FILED
                           NOT FOR PUBLICATION                             APR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30114

              Plaintiff - Appellee,              D.C. No. 1:98-cr-00084-EJL

  v.

FERNANDO QUEZADA-DAZA,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 13-30115

              Plaintiff - Appellee,              D.C. No. 1:98-cr-00084-EJL

  v.
                                                 MEMORANDUM*
JESUS QUEZADA-DAZA,

              Defendant - Appellant.


                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                             Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

      In these companion appeals, Fernando Quezada-Daza (“Fernando”) and

Jesus Quezada-Daza (“Jesus”) appeal pro se from the district court’s orders

denying their motions for a sentence reduction under 18 U.S.C. § 3582(c)(2). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Appellants contend that they are entitled to a sentence reduction under

Amendment 591 to the United States Sentencing Guidelines. We review de novo

whether a district court has authority to modify a sentence under section

3582(c)(2). See United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009).

Amendment 591 did not alter the Guidelines section applicable to appellants’

offense of conviction or the calculation of their Guidelines range under U.S.S.G.

§ 2D1.1. See U.S.S.G. app. C, amend. 591 (Supp. 2003); see also United States v.

McEnry, 659 F.3d 893, 898-99 (9th Cir. 2011) (discussing changes made by

Amendment 591). Because Amendment 591 did not lower appellants’ advisory

Sentencing Guidelines range, the district court lacked authority to reduce their

sentences. See 18 U.S.C. § 3582(c)(2); Leniear, 574 F.3d at 674.

      Fernando also contends that he is entitled to a sentence reduction because

          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, we reject Jesus
Quezada-Daza’s request for oral argument.

                                          2                          13-30114 & 13-30115
the jury verdict did not specify whether he was guilty of possessing marijuana,

methamphetamine, or both, and because the drug quantity was determined by the

judge, not the jury. This argument is not cognizable under section 3582(c)(2). See

Dillon v. United States, 560 U.S. 817, 825-26 (2010) (proceedings under §

3582(c)(2) are not plenary resentencings). Likewise, Jesus’s contention that Peugh

v. United States, 133 S. Ct. 2072 (2013), and Alleyne v. United States, 133 S. Ct.
2151 (2013), entitle him to a sentence reduction is not cognizable. See Dillon, 560
U.S. at 828.

      Fernando’s motion to take judicial notice is denied.

      AFFIRMED.




                                          3                          13-30114 & 13-30115